Citation Nr: 0825579	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-29 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had recognized active service from November 1943 
to March 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The issue of entitlement to service connection for the cause 
of the veteran's death on the merits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision in May 1988 denied a 
claim of service connection for the cause of the veteran's 
death on the basis that metastatic tuberculosis (TB) of 6 
months duration, identified as the sole cause of death, was 
not shown to have been incurred in or aggravated during 
service, or to have been manifested by a compensable degree 
within three years from his discharge from service.

2.  An unappealed RO rating decision in July 2003 declined 
the application to reopen on the basis that new and material 
evidence had not been submitted to reopen the claim.

3.  The evidence received since the RO's July 2003 rating 
decision is new and material as it includes medical opinion 
that the veteran's TB first manifested in service.

CONCLUSIONS OF LAW

1.  The July 2003 RO rating decision, which denied an 
application to reopen a claim of service connection for the 
cause of the veteran's death, is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 20.200, 
20.201, 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim of service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has declined to reopen a claim of service connection 
for the cause of the veteran's death, having determined that 
the claim was subject to a prior final denial and that new 
and material evidence had not been received to reopen the 
claim.  The Board must independently determine whether new 
and material evidence has been submitted to reopen the prior 
final decision.  Barnett v. Brown, 83 F.3d 1380, 1383- 84 
(Fed. Cir. 1996).

Briefly summarized, the veteran's certified death certificate 
establishes that he died in January 1988 with the sole cause 
of death identified as metastatic tuberculosis (TB).  The 
interval between onset and death was stated as 6 months.  No 
other conditions were identified as contributing to his 
death.

An unappealed RO rating decision in May 1988 denied a claim 
of service connection for the cause of the veteran's death on 
the basis that metastatic TB was not shown to have been 
incurred in or aggravated during service, or to have been 
manifested by a compensable degree within three years from 
his discharge from service.  That decision is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.

An unappealed RO rating decision in July 2003 declined to 
reopen the prior final decision finding that new and material 
evidence had not been submitted to reopen the claim.  This 
decision is also final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156, 20.200, 20.201, 20.302, 20.1103.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In order to establish service connection for the cause of the 
veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A service-connected disability will be 
considered a contributory cause of death when such disability 
contributed substantially, or combined to cause death - e.g., 
when a causal (not just a casual) connection is shown.  
38 C.F.R. § 3.312(c).  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. §§ 1110, 1131.  In 
order to qualify for entitlement to compensation under 
38 U.S.C.A. §§ 1110 and 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001). 

TB will be presumed to have been incurred in service if it 
becomes manifest to a degree of ten percent or more within 
three years of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a),3.309(a).

In connection with the current application to reopen, the 
appellant has submitted a previously unconsidered statement 
from Dr. A.B.M., of Martinez Hospital.  This physician, who 
reported treating the veteran from 1943 to 1988, provided a 
list of the veteran's treatment history purportedly from 
memory.  According to this physician, the veteran underwent a 
course of isoniazid treatment due to a positive TB skin test 
from 1943-45; was prescribed regular medicines such as 
rifanipicin, streptomycin and ethambutol from 1946-50; was 
discovered to have active TB, in part due to crowded living 
conditions, malnutrition and diet during the war, from 1951-
56; required confinement due to activated TB found by skin 
testing and chest x-ray from 1957-62; had a fully activated 
bacterial disease of the lungs which invaded other body parts 
from 1976-80; and had metastasis from 1981-88.

This physician also certified that the veteran had been 
treated for a chronic pulmonary illness aggravated during the 
war, and stated that the veteran's active TB was "old" 
meaning the veteran already had signs of tuberculosis during 
the war.

Additionally, the appellant has submitted a certificate 
indicating that Dr. A.B.M. has been practicing medicine since 
1936, and was granted a permit to run his own clinic in 1950.

For the very limited purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-513 (1992).  Based upon the 
reasons for the prior denial, the evidence now includes a 
competent medical opinion opining that the cause of the 
veteran's death, metastatic TB, first manifested in service.  
Thus, this evidence is new and material.  Therefore, the 
veteran's claim is reopened.

As addressed in the remand following this decision, the Board 
finds that additional development of the claim is required 
prior to adjudication of the claim on the merits.

ORDER

The claim of service connection for the cause of the 
veteran's death is reopened.  To this extent only, the appeal 
is granted.


REMAND

In adjudicating a claim, the Board must consider whether 
there is sufficient evidence of record to make a decision on 
a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The private examiner's opinion, which appears to be based on 
memory of the veteran's treatment more than 6 decades ago, 
does not comport with the other medical evidence of record.  
In this respect, the veteran did not have a confirmed 
diagnosis of TB until the time of his death, numerous chest 
x-ray examinations taken during his lifetime did not 
diagnosis TB, and his death certificate places the onset 
between metastatic TB and death as 6 months.

Based on these facts, at this time, the Board finds this 
medical opinion is entitled to very low probative value. 

On the other hand, a July 1953 application for hospital 
treatment reflects the veteran's report of a hospitalization 
for chest pain and coughing up after a combat injury in 1945, 
and a diagnosis of bronchitis and "Chronic (?) PTB (?)."

On this record, the Board finds it imperative to request Dr. 
A.B.M. to provide actual records of the veteran's treatment 
for TB from 1945 until the time of the veteran's death (if 
possible).  Additionally, an attempt should be made to obtain 
the veteran's terminal records of treatment as identified on 
his death certificate.  

Upon receipt of any additional records, the veteran's claims 
folder to be sent to an appropriate examiner to determine the 
probable etiology and cause of the veteran's TB.

The Board further notes that, in the context of a claim for 
Dependency and Indemnity Compensation (DIC) benefits, section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

At the time of his death, the veteran was in receipt of a 40 
percent rating for service connected residuals of gunshot 
wound, through and through, of the right hip with injury to 
Muscle Groups XVII and XIV, and a 30 percent rating for 
ankylosis of the index finger in extreme flexion and the 
middle finger in moderate flexion, secondary to gunshot 
wound.  A combined 60 percent rating was in effect since 
November 14, 1966.  On remand, the appellant should be 
provided notice consistent with the holding in Hupp. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant that, at the time of 
his death, the veteran was in receipt of a 40 
percent rating for service connected 
residuals of gunshot wound, through and 
through, of the right hip with injury to 
Muscle Groups XVII and XIV; a 30 percent 
rating for ankylosis of the index finger in 
extreme flexion and the middle finger in 
moderate flexion, secondary to gunshot wound; 
and that he had a combined 60 percent rating 
in effect since November 14, 1966.

2.  Contact Dr. A.B.M. to provide actual 
records of the veteran's treatment for TB 
from 1945 until the time of the veteran's 
death.  

3.  Attempt to obtain the veteran's terminal 
records of treatment as reported on the 
veteran's death certificate.

4.  Upon receipt of any additional evidence 
or information, the RO should forward the 
veteran's claims folder to an appropriate 
examiner who should be asked to provide an 
opinion as to the probable onset and etiology 
of the veteran's metastatic tuberculosis.  

Following review of the claims folder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(probability of 50% or greater) that the 
veteran's metastatic tuberculosis first 
manifested during his period of service from 
November 1943 to March 1946, manifested to a 
compensable degree within three years from 
his discharge from service and/or is causally 
related to event(s) during service?

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.  

The examiner should include a complete 
explanation with his or her opinion based on 
information obtained from review of the 
record, to include an explanation of the 
significance of the negative service medical 
records; the July 1953 application for 
hospital treatment reflecting the veteran's 
report of a hospitalization for chest pain 
and coughing up after a combat injury in 
1945, and a diagnosis of bronchitis and 
"Chronic (?) PTB (?); the multiple chest x-
ray examinations conducted after service; the 
statements provided by Dr. A.B.M., of 
Martinez Hospital concerning his 
recollections of treating the veteran and the 
actual treatment records (if obtained); the 
veteran's death certificate; and his terminal 
records of treatment (if obtained).

5.  Then, readjudicate the appellant's claim.  
If the claim remains denied, the appellant 
and her representative should be provided a 
supplemental statement of the case and the 
applicable period of time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


